01/26/2021


                                          DA 18-0671
                                                                                           Case Number: DA 18-0671

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 17N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

LEONARD VILLA,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Ninth Judicial District,
                       In and For the County of Glacier, Cause No. DC 17-51
                       Honorable Robert G. Olson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Kristen L. Peterson, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Roy Brown, Assistant
                       Attorney General, Helena, Montana

                       Terryl T. Matt, Glacier County Attorney, Joseph Sherwood, Deputy County
                       Attorney, Cut Bank, Montana



                                                    Submitted on Briefs: December 30, 2020

                                                               Decided: January 26, 2021


Filed:

                                      r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Defendant and Appellant Leonard Villa (Villa) appeals from the Findings of Fact,

Conclusions of Law & Judgment entered May 17, 2018, and the subsequent sentencing

Judgment filed October 3, 2018, by the Ninth Judicial District Court, Glacier County. We

affirm in part, reverse in part, and remand for correction of the typographical error

contained in the Judgment finding Villa guilty of Count One rather than Count Five;

removal of conditions 1 through 34 applying conditions to any suspended portion of Villa’s

sentence; and to establish a record as to whether the time served noted in the Judgment is

correct, or alternatively, to create a record and properly determine the correct credit for

time served.

¶3     Villa was charged with eight felony offenses in connection to the theft of two Ford

trucks and other items from Fugle Welding in Cut Bank. Count One alleged theft of a 2014

Ford F-450 pickup in violation of § 45-6-301(1), MCA. Count Five alleged an identical

theft charge of a 2009 Ford F-350 pickup. Kenneth Salois was also charged in a companion

criminal matter. Without objection, Villa’s and Salois’s criminal cases were jointly tried

via a bench trial.



                                            2
¶4     Following the bench trial on April 3, 2018, the District Court issued its written

Findings of Fact, Conclusions of Law & Judgment. The court’s Findings of Fact detailed

the evidence which the court used to find Villa guilty of the theft of the 2009 Ford F-350

pickup. In Conclusion of Law 1, the District Court concluded, “The State of Montana has

proven beyond a reasonable doubt that Villa purposely or knowingly obtained or exerted

unauthorized control over property of the owner with the purpose of depriving the owner

of the property. Said property was of a value in excess of $1,500, to-wit: 2009 Ford F-350

Super Duty Pickup VIN#1FDWW37R19EB02742.” The District Court adjudged, “It is

the Judgment of this Court that the Defendant, Leonard Villa, is GUILTY of Count I [sic]1,

THEFT, a felony. The Court finds him NOT GUILTY of the remaining offenses.”

¶5     Villa asserts his conviction for Count One—theft of the 2014 Ford F-450 pickup—

should be overturned based on insufficiency of the evidence and the District Court’s

determination that Villa was not guilty of Count Five—theft of the 2009 Ford F-350

pickup—remain such that the sentencing Judgment should be vacated and the case

remanded to the District Court for dismissal. Villa asserts he was acquitted of Count Five

and, citing Evans v. Michigan, 568 U.S. 313, 133 S. Ct. 1069 (2013), contends such

acquittal cannot be reviewed without violating his constitutional right against double

jeopardy.




1
 The District Court erroneously stated Villa was convicted of Count One—theft of the 2014 Ford
F-450 pickup—rather than Count Five—theft of the 2009 Ford F-350 pickup.


                                              3
¶6     The State asserts this case should be remanded for entry of an amended judgment

fixing the clerical error to reflect Villa’s conviction to Count Five, rather than Count One.

Based on the court’s findings of fact and conclusions of law, Villa was not acquitted—

meaning a finding that the State’s proof was insufficient to establish criminal liability for

the offense—of the Theft of the Ford F-350 pickup, but rather the District Court merely

made a typographical error in the written judgments referring to the theft of the Ford F-350

pickup as Count One rather than its proper designation as Count Five. The State asserts

Villa’s reliance on Evans is misplaced as Villa was not “acquitted” of the theft of the Ford

F-350 pickup—there was not a finding by the District Court of insufficient evidence to

establish criminal liability for this theft and indeed the District Court made findings Villa

was guilty of committing this offense. The State seeks issuance of an amended judgment

which reflects the facts and law that the District Court already decided which does not

violate Villa’s right against double jeopardy. We agree with the State.

¶7     From our review of the record, it is clear the District Court adjudged Villa to be

guilty of theft of the Ford F-350 pickup, but erroneously referred to that as “Count One”

rather than “Count Five” in its Judgments. The District Court’s Findings of Fact and

Conclusions of Law clearly indicate the court’s determination that “Villa purposely or

knowingly obtained or exerted unauthorized control over property of the owner with the

purpose of depriving the owner of the property. Said property was of a value in excess of

$1,500, to-wit: 2009 Ford F-350 Super Duty Pickup VIN#1FDWW37R19EB02742.” The

court’s findings and conclusions specifically find Villa guilty of committing the theft of

the Ford F-350 pickup and specifically acquitting Villa of committing the theft of the Ford

                                             4
F-450 pickup—finding insufficient evidence to establish criminal liability for the theft of

the Ford F-450 pickup. It is clear and obvious that the judgments contain a clerical or

scrivener’s error referencing Count Five as Count One. The court has inherent power to

correct clerical errors in its own judgments to correct an error that is apparent on the face

of the record so long as such does not set aside a judgment actually rendered nor change

what was originally intended. State v Megard, 2006 MT 84, ¶ 19, 332 Mont. 27, 134 P.3d

90; State v. Owens, 230 Mont. 135, 138, 748 P.2d 473, 474 (1988); § 46-18-116(3), MCA.

“The law does not permit a court to exercise a revisory power over its own adjudications

after they have, in contemplation of the law, passed out of the ‘breast of the judges.’”

Megard, ¶ 19 (quoting Fredericks v. Davis, 6 Mont. 460, 463, 13 P. 125, 127 (1887)).

Here, correcting the clerical error does not set aside the judgment actually rendered in

application of the facts to the law as passed “out of the breast of the judge[]” but rather

imposes that judgment and what was actually intended.

¶8     Villa next asserts that if we permit amendment of the judgments as advocated by

the State, there was insufficient evidence for the District Court to convict him of the theft

of the Ford F-350 pickup. We are not persuaded by this argument. We review claims of

insufficiency of the evidence to determine if, after reviewing the evidence in the light most

favorable to the State, any rational trier of fact could have found the essential elements of

the offense beyond a reasonable doubt. State v. Fleming, 2019 MT 237, ¶ 12, 397 Mont.

345, 449 P.3d 1234 (citing State v. Yuhas, 2010 MT 223, ¶ 7, 358 Mont. 27, 243 P.3d 409).

From our review of the record, the circumstantial evidence, although perhaps susceptible

to two interpretations—one establishing guilt and one supporting acquittal—was sufficient

                                             5
to support the District Court’s finding Villa knowingly obtained or exerted unauthorized

control over the Ford F-350 pickup (valued at over $1,500) with the purpose of depriving

the owner of the pickup. The State entered a surveillance video showing Villa in the stolen

Ford F-350.    Co-defendant Salois and witness Daniel Framness implicated Villa in

stripping and selling custom equipment off the Ford F-350 pickup. Evidence was presented

Villa transferred items from a different stolen vehicle into the Ford F-350, indicating his

possession and control over the Ford F-350. Villa, without prompting, connected himself

to Salois—who admitted his role in the vehicle thefts and thefts of other items from Fugle

Welding—upon his arrest and booking into the jail. The District Court could reasonably

infer Villa’s unauthorized possession and control over the Ford F-350 pickup and intent to

deprive the owner of the pickup from this evidence. See State v. Kelley, 2005 MT 200,

¶ 21, 328 Mont. 187, 119 P.3d 67.

¶9     Alternately, Villa asserts that if we affirm his conviction, the District Court erred in

the written sentencing judgment by imposing 34 conditions applicable to any suspended

portion of his sentence and also erred in calculating the time he should have been credited

for time-served. At sentencing, the District Court specifically stated, “[s]ince no time is

suspended, I don’t need to put any conditions of suspended sentence.” The District Court

then included 34 conditions of suspended sentence in its written order. The State concedes

it is appropriate to remand this case to the District Court to strike the 34 conditions of

suspended sentence from the sentencing Judgment to conform the Judgment with the oral

pronouncement of sentence. We agree and so remand.



                                              6
¶10    With regard to Villa’s claim related to the court’s time-served calculation, he asserts

he was arrested on August 14, 2017, on the charges involved in this case and remained in

custody until his sentencing on August 28, 2018, with the exception of a several week

period where he was accidentally released from jail. The District Court credited Villa with

277 days credit based on the PSI report. Villa asserts the time-served credit contained in

the PSI report was inaccurate and the record does not explain the PSI time-served credit,

when Villa was accidentally released from jail, and when he was re-arrested. The State

agrees the record is insufficient in this regard. As such, we remand this matter to the

District Court to establish a record as to whether the time served noted in the Judgment is

correct, or alternatively, to create a record and properly determine the correct credit for

time served.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶12    Affirmed in part, reversed in part, and remanded for action consistent with this

Opinion.

                                                  /S/ INGRID GUSTAFSON

We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ JIM RICE


                                              7